Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-13, 15 and 17-19 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Corless (Reg. No. 33860) on Thursday November 18, 2021.

The application has been amended as follows: 
Claim 2: CANCELLED.
Claim 10 has been changed to depend from claim 1.
Claim 16: CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method of manufacturing an electrolyte membrane comprising permeating a gas from a first surface of the electrolyte layer to a second surface of the electrolyte layer to reduce tortuosity of a the proton movement channel, wherein the first surface and the second surface are opposite surfaces across a thickness direction of the electrolyte layer, and wherein the gas is permeated by heating to a temperature ranging from a first heating temperature that is about 2C higher than a α-transition temperature of the ion conductive polymer to 200C; is allowable art. It is noted that the claim requires that the gas permeates from the first surface to the second surface on the opposite side, and therefore the method requires a directionality of the permeating gas in order to reduce the tortuosity. Said another way, the permeating gas must permeate through the electrolyte layer with a forced direction and not merely around it or randomly into the electrolyte (i.e. diffusion in closed container).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The best prior art is considered to be Suzuki (US 2010/0129730), Okamoto et al. (US 5,752,988), Eisman et al. (US 5,164,060), Antonucci et al. (US 6,156,184), Honma et al. (US 2003/0003340), Nomura et al. (US 2004/0062970), and Anderson (US 2006/0105214).
(abstract). The membrane is externally exposed to superheated water vapor that causes the catalyst mixture to become fixed to the membrane ([0013]). The membrane is heated with a condensation heat of the superheated water vapor to soften and melt the membrane ([0018]). Air is pushed out of the area by the superheated steam ([0032]). However, the goal of Suzuki is to have the catalyst and the membrane bond together without an interface (abstract). While steam/water vapor is condensed, the steam/water vapor do not appear to pass through the membrane ([0053], Fig 5 or Fig 6), and therefore does not appear to read on the limitation of permeating the gas by heating such that the gas permeates from the first surface to the second surface which is on the opposite surface across a thickness direction of the electrolyte layer. Therefore, the process disclosed in Suzuki does not appear to reduce the tortuosity of the proton movement channel because 1) it does not appear the steam/water vapor passes through the electrolyte, and 2) there is a possibility that the melting of the membrane and the catalyst mixture would clog any channels, and therefore not reduce tortuosity of the electrolyte layer as claimed.
Okamoto et al. (US 5,752,988) discloses several different embodiments of removing an organic solvent from a membrane by using steam (abstract). In one embodiment, Figure 2 illustrates a hanging means 30 for suspending a membrane 12 applied with electrode paste (see C3/L33-45 in view of C6/L3-10) where water 26 in a tank 28 is heated to form steam (C4/L8-25). However, Okamoto teaches that the stream of steam uniformly travels and surrounds the entire membrane/carbon paper (C5/L50-55), and does not teach or recognize the importance of steam passing through the membrane and affecting the tortuosity of the membrane. (C6/L14-20), but not passing steam through the electrolyte membrane. Okamoto discloses other embodiments where the membrane is lowered closer to boiling water (Fig 6A, C7/L24-30) or where the membrane is in a drying housing 102 where a carrier gas with a humidity controller 118 controls the drying and humidity (Fig 7, C7/L53-64 and C8/L23-32). However, in these other embodiments, Okamoto does not disclose any steam passing through or around the membrane any differently than the embodiment in Figure 2. Therefore, because Okamoto does not describe any stream [of steam] passing through the membrane, and does not recognize the importance of reducing the tortuosity of the membrane, Okamoto does disclose or render obvious the claimed limitations.
Eisman et al. (US 5,164,060) teaches a membrane that is hydrated by soaking it in water, and preferably at the boil for 10-60 minutes (C6/L47-50). However, boiling a membrane in water does not render obvious permeating a gas by heating to a temperature, where the gas permeates from the first surface to a second opposite surface.
Antonucci et al. (US 6,156,184) discloses a proton exchange membrane wherein the membrane has an improvement by having a thermal treatment at a temperature above 130C, and preferably above 150C for a period of time ranging from 1 to 60 minutes (C3/L1-8). However, a heat treatment alone does not render obvious permeating a gas through a membrane by heating to a temperature, where the gas permeates from the first surface to a second opposite surface. 
Honma et al. (US 2003/0003340) discloses a membrane that undergoes an aging-treatment at 160C for 8 hours in a saturated steam atmosphere in a pressure vessel ([0245]). 
Nomura et al. (US 2004/0062970) discloses a membrane that is heated at 140C for 5 hours in an autoclave in a saturated steam atmosphere ([0395]). However, Nomura does not teach or suggest having the steam pass through or permeate through the membrane from a first surface to the second opposite surface; therefore, Nomura does not teach or suggest reducing the tortuosity of the channels in the membrane.
Anderson (US 2006/0105214) discloses a pre-conditioning treatment for a membrane including placing an MEA in a steam autoclave which is supplied with steam for exposure to saturated steam at 121C for 30 minutes ([0038]). However, Anderson does not teach or suggest having the steam pass through or permeate through the membrane from a first surface to the second opposite surface; therefore, Anderson does not teach or suggest reducing the tortuosity of the channels in the membrane.
In summary, the best combination of references is Suzuki (US 2010/0129730) in view of Okamoto et al. (US 5,752,988). While Suzuki teaches treating a membrane with steam to bond the catalyst and membrane together, Suzuki does not teaches or suggest permeating the steam through the membrane. Further, Suzuki teaches melting a portion of the catalyst mixture and membrane, which may cause the tortuosity to be increased instead of reduced. Okamoto teaches removing organic solvent via hanging a membrane over boiling water.  However, even if Okamoto were combined with Suzuki, the combination does not render obvious a gas or steam passing through the membrane from a first surface to a second opposite surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725